Citation Nr: 1755289	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee disability, to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 30 percent for unspecified anxiety disorder with alcohol use disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran had verified active service from April 1994 to April 1998 with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in part, denied service connection for post-traumatic stress disorder (PTSD), a right shoulder disorder, a left shoulder disorder, and left knee disorder; and granted service connection for a right knee disability, and assigned a noncompensable rating effective March 2012.

A June 2013 RO rating decision proposed to sever service connection for a right knee disability. A January 2014 rating decision severed service connection for a right knee disability, effective March 31, 2014.

In May 2015, the Board restored service connection for right knee disability.  The Board also recharacterized the claim for service connection for PTSD as a claim for service connection for acquired psychiatric disorder, to include PTSD. Finally, the Board remanded the claims for service connection for an acquired psychiatric disorder, compensable rating for right knee disability, and service connection for disorders of the left and right shoulders and of the left knee.

In an October 2016 supplemental statement of the case (SSOC), the AOJ continued its previous denial of the Veteran's claims for service connection for the disorders of the shoulders and of the left and right shoulder and of the left knee.

Also, in an October 2016 rating decision, the RO granted service connection for unspecified anxiety disorder with alcohol use disorder and assigned a 30 percent rating.  The RO also granted a higher, 10 percent rating for right knee disability, also effective March 2012.  In December 2016, the Veteran submitted a timely notice of disagreement (NOD), in which he disagreed with the ratings assigned. In a December 2016 statement of the case (SOC), the AOJ denied higher ratings for unspecified anxiety disorder with alcohol use disorder and right knee disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Initially, the Board notes that additional VA treatment records have been added to the claims file following the October 2016 SSOC (regarding the issues of service connection for left knee disorder, right shoulder disorder, and left shoulder disorder) and the December 2016 SOC (regarding the issues of increased ratings for unspecified anxiety disorder with alcohol use disorder and right knee disability).  Specifically, in April 2017, treatment records from the Providence VAMC dated September 2008 to April 2017, as well as from the West Haven VAMC dated from April 2009 to November 2011, were associated with the virtual claims file.  Although the December 2016 SOC indicated that the AOJ reviewed treatment records from the Providence VAMC from April 2009 to November 2015, the AOJ did not review all of the evidence associated with the claims file, and such evidence was reviewed only in conjunction with the claims for increased ratings for unspecified anxiety disorder with alcohol use disorder and right knee disability.

The appellate scheme set forth in 38 U.S.C. § 7104 (a) (2012) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  The Board notes that the substantive appeals in this case were all filed after February 2013, and, in such cases, evidence submitted to the Board after the substantive appeal is subject to initial review by the Board unless the Veteran requests initial AOJ review.  See 38 U.S.C. § 7105(e)(1) (2012) (providing that additional evidence submitted to the Board is subject to initial review by the Board).  Here, however, the new evidence was received rather than submitted.  Consequently, the new law does not apply and a remand is warranted for the AOJ to adjudicate the claims on appeal in light of the additional, pertinent evidence received.

Next, with regard to the claim for increased rating for right knee disability, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

In this case, the findings documented in the most recent VA examination dated in April 2016 do not meet the specifications of Correia.  Specifically, the examiner did not address whether joint testing for pain was conducted on both active and passive motion, or in weight-bearing and non-weight bearing. Given this, the examination findings are inadequate to rate the claim for increased rating for right knee disability. Therefore, further examination is necessary prior to adjudicating the claim.

Additionally, the Veteran's representative has argued that extraschedular consideration of the Veteran's right knee disability is warranted. The Board is precluded by regulation from assigning an extra-schedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Consequently, on remand, the AOJ should initially consider the matter of entitlement to a higher rating on an extraschedular basis, following referral to the appropriate first line authority, if warranted. See 38 C.F.R. § 3.321 (b)(1).

The Board also notes that the April 2016 VA examiner found no current left knee disability, and thus did not provide an opinion as to whether the Veteran's claimed left knee disability was caused or aggravated by his service-connected right knee disability. The Board emphasizes that a current disability includes any diagnosis during the appeal period (since March 2012). Therefore, in the event that the new VA knee examination, and/or the VA treatment records associated with the claims file subsequent to the April 2016 examination, reveal a current left knee disability, the examiner should also provide an addendum opinion regarding the issue of service connection for left knee disability on remand.  In addition, the issue of whether pain alone can constitute disability for VA compensation purposes, and more generally the nature of the current disability requirement, is currently before the Federal Circuit.  See Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017).  Consequently, consideration should be given to whether the Veteran has disability of the left knee even in the absence of a specific diagnosis.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected right knee disability. All appropriate tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion of the bilateral knee (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question: what is the extent of any additional limitation in motion (in degrees) of the right knee due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.

2. After completing the above, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include whether an extraschedular rating is warranted for the right knee disability, in light of all pertinent evidence since the issuance of the October 2016 SSOC and December 2016 SOC, and all legal authority.

If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

